Exhibit Consent of Independent Registered Public Accounting Firm To the Board of Directors and Shareholders of Theragenics Corporation We consent to the incorporation by reference in the registration statements of Theragenics Corporation and subsidiaries (the “Company”) on Form S-8, file numbers 33-40737, 333-15313, 333-40653, 333-64801, 333-48136 and 333-136640, and on Form S-3 file numbers 333-127551 and 333-143839, of our reports dated March 12, 2009, with respect to the 2008 and 2007 consolidated financial statements of the Company and the related financial statement scheduleand the effectiveness of internal control over financial reporting, which reports appear in the Company’s 2008 Annual Report on Form 10-K. Our report on internal control over financial reporting refers to the fact that we excluded from the scope of our audit of internal control over financial reporting the NeedleTech Products, Inc. subsidiary, which was acquired by the Company in July 2008. /s/ DIXON
